Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 22, 2021 has been entered.

Allowable Subject Matter
Claims 6-7, 13-14, and 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Although these claims are not rejected under 35 U.S.C. 102 or 35 U.S.C. 103, they still stand rejected under 35 U.S.C 101 as being directed to an abstract idea without integrating the abstract idea into a practical application or adding significantly more to the abstract idea itself.
Applicant’s amendments and arguments have been fully considered and are found to be persuasive. Claims 6-7, 13-14, and 19-20 recite the combination of elements that overcome the 103 rejection and result in allowable subject matter. 

Claim 6-7, 13-14, and 19-20: The limitations recited in claims 6-7, 13-14, and 19-20 are taught by Perry and Kacholia as indicated by pages 31-36 of the 09/15/2021 Final rejection. 
The limitations of claims 1, 8, and 15 (upon which claims 6-7, 13-14, and 19-20 depend) are taught by the combination of Roach, Frank, Avery, and Kumar as indicated by the 35 U.S.C. 
However, the motivation to combine Perry and Kacholia with Roach, Frank, Avery, and Kumar is not sufficient to support a 103 rejection. Therefore, claims 6-7, 13-14, and 19-20 are allowable. 

Response to Amendment
	This action is in response to Applicant’s amendment filed on November 22, 2021. Claims 1-20 are pending and will be considered for examination. 

Response to Arguments
I.	Claim Rejections - 35 USC § 101
Step 2A Prong 1
	Applicant begins by arguing (middle of page 10) that the claims do not recite an abstract idea under Step 2A Prong 1. Specifically, Applicant argues (bottom of page 11) that “The Office Action merely offers the conclusory statement that the claimed subject matter recites an abstract idea without evaluating the claim language, generally stating that the claims are directed to ‘certain methods of organizing human activity’”. Examiner disagrees. The 35 USC § 101 rejection Step 2A Prong 1 analysis complies with the Office’s guidelines. Examiner has identified limitations that recite "Certain Methods of Organizing Human Activity", enumerated in the 2019 PEG, in that they recite commercial or legal interactions by reciting advertising, marketing or sales activities or behaviors. For example, receiving order data from a customer, obtaining attribute data corresponding to substitution items, obtaining customer preference data, determining a customer preference score indicating the customer is likely to accept a substitution, ranking the substitutions based on the customer’s preferences, transmitting the order and substitution data, determining performance metrics for a particular store, and utilizing 
	Applicants next argument under Step 2A Prong 1 (top of page 12) is that, like Claim 2 of Example 37 of the Office’s 2019 PEG, the actions performed by the processor in the claims “cannot be practically applied in the human mind or are simply directed to certain methods or organizing human activity, such as ‘obtain, from the computing device associated with the particular store, performance data associated with the order data, substitution data, and the particular store,’ ‘based on performance data obtained from the computing device associated with the particular store, determine, for the particular store, one or more performance metrics associated with the system,’ and ‘utilize the one or more performance metrics, when determining, for a next customer of the plurality of customers, a preference score of at least one substitution item in the plurality of substitution items’”. Examiner disagrees with this analysis. First, the result in Claim 2 of Example 37 is based on the claim reciting a “Mental Process”. Therefore, this argument does not address the "Certain Methods of Organizing Human Activity" basis of the 101 rejection. Second, the portion of Applicant’s argument reciting that the actions performed by the processor in the claims “cannot be practically applied in the human mind or are simply directed to certain methods or organizing human activity” seems to be arguing that the limitations do not recite “Mental Processes”, but admitting that they recite "Certain Methods of Organizing Human Activity". Further, Applicant’s analysis is not persuasive in overcoming the “Mental Processes” basis of the 101 rejection. There is nothing in the limitations (e.g., obtaining data, determining performance metrics from the data, and utilizing the performance metrics to determine a preference score of a substitution item) that cannot be practically applied in the human mind. Therefore, this argument is not persuasive. 



Step 2A Prong 2
	Applicant begins by arguing (bottom of page 12) that the claims are not "directed to" an abstract idea under Step 2A, Prong 2. Specifically, Applicant argues (middle of page 13) that “The Office Action excludes any analysis of prong two of step 2A. Therefore, prong two of step 2A has not been properly analyzed or considered”. Examiner disagrees. The 35 USC § 101 rejection Step 2A Prong 2 analysis complies with the Office’s guidelines. Applicant goes on to argue (bottom of page 13) that the following additional elements integrate the abstract idea into a practical application: "a communications interface configured to communicate with a computing device associated with each of a plurality of customers of an e-commerce platform, and a plurality of computing systems associated with a plurality of stores”;  "each of the plurality of computing systems including one or more computing devices”; "a memory resource storing instructions”; "one or more processors coupled to the database and the memory resource”; and "the one or more processors being configured to execute the instructions to”. Examiner disagrees with this analysis. The computer system component steps are recited at a high-level of generality (i.e., a plurality of networked computer systems) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Therefore, this argument is not persuasive. 
	Applicants next argument under Step 2A Prong 2 (middle of page 14) is that “The aforementioned recited elements clearly integrate the alleged abstract idea into a practical application, in which a system implements one or more processes to automatically determine, via one or more processors, substitute items for items ordered by a customer that may be unavailable by communicating with a computing device associated with each of a plurality of customers of an e-commerce platform, and a plurality of computing systems associated with a plurality of stores”. Examiner disagrees. Automatically determining via a processor, and communicating with a computing device associated with an e-commerce platform and a plurality of computing systems are generic computer processes performed by a plurality of networked 
	Applicant goes on to argue (bottom of page 14) that the following provides evidence of an improvement: 
(i) citing Specification para [0024], which states: “[e]xisting or conventional methods of evaluating order fulfillment processes suffer from many drawbacks including the fact that the existing methods may not be able to evaluate order fulfillment processes based on a specific store, a specific region or during a specific period of time”; and 
(ii) listing all of the limitations of claim 1. 
Examiner disagrees with this analysis. Regarding (i): evaluating order fulfillment processes based on a specific store, a specific region or during a specific period of time (i.e., determining what data is to be collected and when it is to be collected) may amount to an improvement of the abstract idea, but does not constitute an improvement for the purposes of Step 2A Prong 2; and regarding (ii): the majority of the limitations listed by Applicant are part of the abstract idea, and the remainder (i.e., the additional elements) are recited at a high-level of generality (i.e., a plurality of networked computer systems) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Therefore, this argument is not persuasive. Therefore, this argument is not persuasive. 
Finally, Applicant argues under Step 2A Prong 2 (top of page 16) that: “Amended claim 1 recites language that applies the alleged abstract idea in a meaningful way as to integrate the alleged abstract idea into a practical application as it furthers an objective (e.g., to optimize and improve the performance of a system implementing an order fulfillment processes) of the networked computing system, even in situations where such an objective is more complex and made more difficult to achieve when the system includes ‘multiple actors and at many disparate remote locations.’ See Specification at [0004], [0021]-[0022], [0024]”. Examiner disagrees. Receiving/processing/transmitting data between “multiple actors and at many disparate remote locations” is a generic computer function. Therefore, this argument is not persuasive. 
Step 2B
	Applicant begins by arguing (middle of page 16) that the claims amount to "significantly more" than any alleged abstract idea under Step 2B. Specifically, Applicant asserts that “the
Office Action excludes an analysis of step 2B, as is true for prong two of step 2A”. Examiner disagrees. The 35 USC § 101 rejection Step 2B analysis complies with the Office’s guidelines. Applicant argues that the Office Action failed to consider the additional elements individually and in combination. Examiner disagrees. The Office Action has identified the additional elements and provided evidence that when taken individually, as well as when taken as an ordered combination, the additional limitations are well-understood, routine, and conventional when considered from the point of view of one of ordinary skill in the art at the time the application was filed. See updated 35 USC § 103 rejection below for details. Therefore, this argument is not persuasive. 

II.	Claim Rejections - 35 USC § 103
Applicant’s arguments filed November 22, 2021 with respect to claims rejected under 35 USC § 103 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.









Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Is the claim directed to a process, machine, manufacture or composition of matter? 
Claims 1-7 are directed to a system, which is a machine. Therefore, claims 1-7 are directed to one of the four statutory categories of invention. Claims 8-14 are directed to a method, which is a process. Therefore, claims 8-14 are directed to one of the four statutory categories of invention. Claims 15-20 are directed to a non-transitory computer readable medium, which is a manufacture. Therefore, claims 15-20 are directed to one of the four statutory categories of invention.

Step 2A
Claim 1:
The claim recites receive, from a first customer of the plurality of customers, order data, the order data including data indicative of at least one item ordered by a customer on an e-commerce platform and location data indicating a location of a particular store of the plurality of stores; obtain item attribute data associated with the at least one item, the item attribute data corresponding to a characteristic of the at least one item and a common characteristic of a plurality of substitution items; obtain customer attribute data identifying preferences of the customer; determine a preference score for each substitution item in the plurality of substitution items based on the item attribute data and the customer attribute data, the preference score 

Step 2A Prong 1: Does the claim recite an abstract idea?
Accordingly, the claims recite the abstract idea of recommending substitutions. The above limitations fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions by reciting advertising, marketing or sales activities or behaviors. The above limitations also fall within the "Mental Processes" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite concepts performed in the human mind by reciting observation, evaluation, judgment, opinion. 
Dependent claims 2-7 recite the same abstract ideas identified in claim 1. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 1-7 recite the additional elements of a system; a communications interface configured to communicate with a computing device associated with an e-commerce platform; a plurality of computing systems, each of the plurality of computing systems including one or more computing i.e., a plurality of networked computer systems) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Dependent claims 2-7 are not integrated into a practical application based on the same analysis as for claim 1 above.

Claim 8:
The claim recites receiving from a first customer of a plurality of customers, order data, the order data including data indicative of at least one item ordered by a customer on an e-commerce platform and location data indicating a location of a particular store of a plurality of stores; obtaining item attribute data associated with the at least one item, the item attribute data corresponding to a characteristic of the at least one item and a common characteristic of a plurality of substitution items; obtaining customer attribute data identifying preferences of the customer; determining a preference score for each substitution item in the plurality of substitution items based on the item attribute data and the customer attribute data, the preference score indicating a likelihood that the customer will accept one of the plurality of substitution items as a replacement for the item ordered by the customer; ranking each substitution item in the plurality of substitution items based on the preference scores; transmitting, to the particular store, the order data along with substitution data that includes information identifying each substitution item in the plurality of substitution items and 

Step 2A Prong 1: Does the claim recite an abstract idea?
Accordingly, the claims recite the abstract idea of recommending substitutions. The above limitations fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions by reciting advertising, marketing or sales activities or behaviors. The above limitations also fall within the "Mental Processes" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite concepts performed in the human mind by reciting observation, evaluation, judgment, opinion. 
Dependent claims 9-14 recite the same abstract ideas identified in claim 8. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 8-14 recite the additional elements of a processor; a computing device; an online platform; a computing system, each computing system including one or more computing devices; and receiving/processing/transmitting data. The computer system component steps are recited at a high-level of generality (i.e., a plurality of networked computer systems) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical 
Dependent claims 9-14 are not integrated into a practical application based on the same analysis as for claim 8 above. 

Claim 15:
The claim recites receiving, from a first customer of a plurality of customers, order data, the order data including data indicative of at least one item ordered by a customer on an e-commerce platform and location data indicating a location of a particular store of a plurality of stores; obtaining item attribute data associated with the at least one item, the item attribute data corresponding to a characteristic of the at least one item and a common characteristic of a plurality of substitution items; obtaining customer attribute data identifying preferences of the customer; determining a preference score for each substitution item in the plurality of substitution items based on the item attribute data and the customer attribute data, the preference score indicating a likelihood that the customer will accept one of the plurality of substitution items as a replacement for the item ordered by the customer; ranking each substitution item in the plurality of substitution items based on the preference scores; transmitting, to the particular store, the order data along with substitution data that includes information identifying each substitution item in the plurality of substitution items and corresponding rank; obtaining, from the particular store, performance data associated with the order data, substitution data, and the particular store; based on performance data obtained from the particular store, determining, for the particular store, one or more performance metrics; and utilize the one or more performance metrics, when determining, for a next customer of the plurality of customers, a preference score of at least one substitution item in the plurality of substitution items.  

Step 2A Prong 1: Does the claim recite an abstract idea?
Accordingly, the claims recite the abstract idea of recommending substitutions. The above limitations fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions by reciting advertising, marketing or sales activities or behaviors. The above limitations also fall within the "Mental Processes" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite concepts performed in the human mind by reciting observation, evaluation, judgment, opinion. 
Dependent claims 16-20 recite the same abstract ideas identified in claim 15. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 15-20 recite the additional elements of a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor, cause a device to perform operations; a computing device of an online platform; a computing system, each computing system including one or more computing devices; and receiving/processing/transmitting data. The computer system component steps are recited at a high-level of generality (i.e., a plurality of networked computer systems) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Dependent claims 16-20 are not integrated into a practical application based on the same analysis as for claim 15 above.


Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
Claims 1-7 recite the additional elements of a system; a communications interface configured to communicate with a computing device associated with an e-commerce platform; a plurality of computing systems, each of the plurality of computing systems including one or more computing devices; a memory resource storing instructions; and one or more processors coupled to the communications interface and the memory resource, the one or more processors being configured to execute the instructions; a computing device; and. receiving/processing/transmitting data. When taken individually, as well as when taken as an ordered combination, the additional limitations are well-understood, routine, and conventional when considered from the point of view of one of ordinary skill in the art at the time the application was filed. See PTO-892 Reference U – Introduction to E-commerce (a textbook published in 2009), Chapter 8.4.2 “Design Method of Application E-Commerce System”, pages 298-301. See also MPEP 2106.05(d)(II)(i-vi).

Claims 8-14 recite the additional elements of a processor; a computing device; an online platform; a computing system, each computing system including one or more computing devices; and receiving/processing/transmitting data. When taken individually, as well as when taken as an ordered combination, the additional limitations are well-understood, routine, and conventional when considered from the point of view of one of ordinary skill in the art at the time the application was filed. See PTO-892 Reference U – Introduction to E-commerce (a textbook published in 2009), Chapter 8.4.2 “Design Method of Application E-Commerce System”, pages 298-301. See also MPEP 2106.05(d)(II)(i-vi). 

Claims 15-20 recite the additional elements of a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor, cause a device to perform operations; a computing device of an online platform; See PTO-892 Reference U – Introduction to E-commerce (a textbook published in 2009), Chapter 8.4.2 “Design Method of Application E-Commerce System”, pages 298-301. See also MPEP 2106.05(d)(II)(i-vi).






































Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.

Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.

















Claims 1-3, 5, 8-10, 12, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Roach et al (US 2017/0337523) (“Roach”) in view of Franke et al (US 10,127,596) (“Franke”) in view of Avery, Jr. et al (US 10,685,308) (“Avery”) in view of Kumar et al (US 2021/0019805) (“Kumar”).

Claim 1: Roach discloses a system (claim 12 lines 1-9) comprising: a communications interface configured to communicate with a computing device associated with each of a plurality of customers of an e-commerce platform, and a plurality of computing systems associated with a plurality of stores, each of the plurality of computing systems including one or more computing devices (para [0022] line 1 – para [0024] line 36, and para [0027] line 1 – para [0028] line 31); a memory resource storing instructions; and one or more processors coupled to the communications interface and the memory resource, the one or more processors being a computing device configured to execute the instructions to (claim 12 lines 1-9): receive, from a computing device of a first customer of the plurality of customers, order data, the order data including data indicative of at least one item ordered by the first customer and location data indicating a location of a particular store of the plurality of stores (para [0025] line 1 – para [0026] line 23); obtain item attribute data associated with the at least one item, the item attribute data corresponding to a characteristic of the at least one item and a common characteristic of a plurality of substitution items (para [0058] lines 11-17); . . . transmit, to a computing device associated with the particular store, the order data (para [0049] lines 1-20) along with substitution data that includes information identifying each substitution item in the plurality of substitution items (para [0058] line 1 – para [0059] line 10) . . . ; obtain, from the computing device associated with the particular store, performance data associated with the order data, substitution data (para [0058] line 23 – para [0059] line 10). 
Roach fails to explicitly disclose obtain item attribute data associated with the at least one item, the item attribute data corresponding to a characteristic of the at least one item and a (col 2 lines 4-17, and col 4 lines 41-67); obtain customer attribute data identifying preferences of the customer (col 2 lines 18-23, col 5 lines 9-18 and 30-46, and col 8 line 63 – col 9 line 49); determine a preference score for each substitution item in the plurality of substitution items (col 2 lines 24-27 and col 5 lines 56-59) based on the item attribute data (col 2 lines 11-17, and col 4 lines 65-67) and the customer attribute data (col 2 lines 18-23, col 5 lines 9-18 and 30-46, and col 8 line 63 – col 9 line 49), the preference score indicating a likelihood that the customer will accept one of the plurality of substitution items as a replacement for the item ordered by the customer (col 4 lines 41-64, col 11 lines 3-16, and col 21 line 65 – col 22 line 12) . . . ; rank each substitution item in the plurality of substitution items based on the preference scores (col 3 lines 51-54, col 4 lines 53-64, col 11 lines 3-16, col 16 line 51 – col 17 line 4, and col 23 line 56 – col 24 line 6); . . . substitution data that includes information identifying each substitution item in the plurality of substitution items and corresponding rank (col 3 lines 51-54, col 4 lines 53-64, col 11 lines 3-16, col 16 line 51 – col 17 line 4, and col 23 line 56 – col 24 line 6). 

Further, a collaborative filter may require an item to be viewed by a relatively large number of users before the filter can generate reasonably usable recommendations for that item.  Systems as described herein, however, as further described below, can be configured to generalize to previously unseen items, to enable accurate recommendations of items may not have even been viewed by a single user yet.  This is advantageous particularly in systems relating to dynamic items, such as used vehicles and homes, because a specific item may not be present on a listing system for an extended period of time.  Therefore, it is important to be able to generate useful recommendations for newly-listed items that have not yet been viewed by or otherwise interacted with by users (col 6 lines 36-49).  
Another advantage of systems and methods described herein with respect to collaborative filtering is that collaborative filters are not able to generalize to previously unseen items.  For example, if a new book is added to a book seller's inventory, a collaborative filtering algorithm may not be able to determine what users that book should be recommended to without first analyzing the preference patterns of users that have actually interacted with listings of the new book.  On the other hand, systems, methods, and devices as described herein can be configured to analyze a new item added to a seller's inventory and to predict substantially in real time the preference users may have for that item as compared to other items prior to a single user even viewing the new listing.  For example, when a new existing home is listed in a home listing service, a system as described herein may be configured to immediately be able to analyze the differences in features, characteristics, market conditions, etc. of that listing versus a selected listing a user has expressed a preference in and to determine the predicted preference that user may have for this new listing (col 7 lines 19-38).
Another advantage of systems, methods, and devices as disclosed herein, is that, since the systems in some embodiments utilize the features of each item as inputs to generate scoring models, there is no need to divide items into groups. In other recommendation systems, items may need to be divided into groups such as houses, books, cars, geographic location, and/or the like. However, with embodiments of systems as described herein, these groupings are not necessary (col 10 lines 12-21).

In addition, it would have been recognized that applying the known technique of obtaining item attribute data associated with the at least one item where the item attribute data corresponds to a characteristic of the at least one item and a common characteristic of a plurality of substitution items, obtain customer attribute data identifying preferences of the customer, determining a preference score for each substitution item in the plurality of substitution items based on the item attribute data and the customer attribute data where the 
Roach fails to explicitly disclose obtain, from the computing device . . . , performance data associated with the order data and substitution data; and based on performance data obtained from the computing device . . . , determine one or more performance metrics associated with the system. However, Avery does teach obtain, from the computing device . . . , performance data associated with the order data and substitution data (fig 9 elements 902-916; see also col 37 lines 39-47); and based on performance data obtained from the computing device . . . , determine one or more performance metrics associated with the system (fig 9 element 918; see also col 41 lines 54-67). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Avery into the invention of Roach. One of ordinary skill in the art would have been motivated to do so because obtaining performance data associated with the order data and substitution data from the computing device, and determining one or more performance metrics associated with the system based on performance data obtained from the computing device provides empirical substitution data resulting in better substitution recommendations than purely theoretical methods of determining substitutes such as attribute matching. 
In addition, it would have been recognized that applying the known technique of obtaining performance data associated with the order data and substitution data from the 
Roach fails to explicitly disclose: receive, from a computing device of a first customer of the plurality of customers, order data, the order data including data indicative of at least one item ordered by the first customer and location data indicating a location of a particular store of the plurality of stores; . . . obtain, from the computing device associated with the particular store, performance data associated with . . . the particular store; . . . based on performance data obtained from the computing device associated with the particular store, determine, for the particular store, one or more performance metrics associated with the system; and utilize the one or more performance metrics, when determining, for a next customer of the plurality of customers, a preference . . . of at least one substitution item in the plurality of substitution items. However, Kumar does teach receive, from a computing device of a first customer of the plurality of customers, order data (para [0032] lines 1-20 and para [0089] lines 8-13), the order data including data indicative of at least one item ordered by the first customer and location data indicating a location of a particular store (para [0025] lines 1-14) of the plurality of stores (para [0025] lines 14-23); . . . obtain, from the computing device associated with the particular store, performance data associated with . . . the particular store (para [0093] lines 1-7; see also para [0025] lines 1-23); . . . based on performance data obtained from the computing device associated with the particular store, determine, for the particular store, one or more performance metrics associated with the system (para [0094] lines 1-30, para [0096] line 1 – para [0097] line 12, para [0100] lines 1-15, and para [0116] lines 8-14); and utilize the one or more performance metrics, when determining, for a next customer of the plurality of customers, a (claim 12 lines 1-12, para [0094] lines 26-30, para [0098] lines 1-14, and para [0100] lines 15-25).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Kumar into the invention of Roach. One of ordinary skill in the art would have been motivated to do so because Kumar teaches: 
People conduct transactions with many different merchants for acquiring many different types of goods and services. Merchants, who are purveyors of these goods and services, often perform transactions in person with their customers at a point of sale location. However, such merchants may have very little access to information about the overall shopping habits of their customers, and even less access to information about the shopping habits of potential customers. Accordingly, it can be difficult for merchants to obtain information that could assist the merchants in growing and improving their businesses, such as information related to goods and services that their customers are likely to purchase together (para [0002] lines 1-13). 

In addition, it would have been recognized that applying the known technique of receiving from a computing device of a first customer of the plurality of customers, order data, the order data including data indicative of at least one item ordered by the first customer and location data indicating a location of a particular store of the plurality of stores; obtaining, from the computing device associated with the particular store, performance data associated with the particular store; determining, for the particular store, one or more performance metrics associated with the system based on performance data obtained from the computing device associated with the particular store; and utilizing the one or more performance metrics, when determining, for a next customer of the plurality of customers, a preference of at least one substitution item in the plurality of substitution items, as taught by Kumar, to the teachings of Roach, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 2: The cited prior art teaches the system of claim 1. Roach fails to explicitly disclose wherein the customer attribute data is determined by a customer understanding model trained using the customer's purchase behavior on the e-commerce platform. However, Franke does teach wherein the customer attribute data is determined by a customer understanding model trained (col 5 lines 30-46, col 7 line – col 8 line 8, and col 11 lines 3-16) using a customer's purchase behavior on the e-commerce platform (col 3 lines 58-60 and col 24 lines 27-42). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Franke into the invention of Roach. One of ordinary skill in the art would have been motivated to do so because Franke teaches: 
Further, a collaborative filter may require an item to be viewed by a relatively large number of users before the filter can generate reasonably usable recommendations for that item.  Systems as described herein, however, as further described below, can be configured to generalize to previously unseen items, to enable accurate recommendations of items may not have even been viewed by a single user yet.  This is advantageous particularly in systems relating to dynamic items, such as used vehicles and homes, because a specific item may not be present on a listing system for an extended period of time.  Therefore, it is important to be able to generate useful recommendations for newly-listed items that have not yet been viewed by or otherwise interacted with by users (col 6 lines 36-49).  
Another advantage of systems and methods described herein with respect to collaborative filtering is that collaborative filters are not able to generalize to previously unseen items.  For example, if a new book is added to a book seller's inventory, a collaborative filtering algorithm may not be able to determine what users that book should be recommended to without first analyzing the preference patterns of users that have actually interacted with listings of the new book.  On the other hand, systems, methods, and devices as described herein can be configured to analyze a new item added to a seller's inventory and to predict substantially in real time the preference users may have for that item as compared to other items prior to a single user even viewing the new listing.  For example, when a new existing home is listed in a home listing service, a system as described herein may be configured to immediately be able to analyze the differences in features, characteristics, market conditions, etc. of that listing versus a selected listing a user has expressed a preference in and to determine the predicted preference that user may have for this new listing (col 7 lines 19-38). 

In addition, it would have been recognized that applying the known technique of determining customer attribute data by a customer understanding model trained using the 

Claim 3: The cited prior art teaches the system of claim 2, and Roach further discloses wherein the performance data obtained from the computing device associated with the particular store includes customer acceptance data that characterizes whether a customer accepted the substitution item as a replacement for the item ordered by the customer (para [0058] line 23 – para [0059] line 10). 
Roach fails to explicitly disclose wherein the computing device is further configured to: input the one or more performance metrics into the customer understanding model to obtain revised preference scores for the plurality of substitution items. However, Avery does teach wherein the computing device is further configured to: input the one or more performance metrics into the customer understanding model to obtain revised preference scores for the plurality of substitution items (fig 9 element 918; see also col 37 lines 39-47 and col 41 lines 54-67). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Avery into the invention of Roach. One of ordinary skill in the art would have been motivated to do so because inputting the one or more performance metrics into the customer understanding model to obtain revised preference scores for the plurality of substitution items allows the substitution recommendations to continually approve based on real-world, empirical data. 
In addition, it would have been recognized that applying the known technique of inputting the one or more performance metrics into the customer understanding model to obtain revised 
Claim 5: The cited prior art teaches the system of claim 1, and Roach further discloses wherein the computing device is further configured to select a preferred group of substitution items from the plurality of substitution items . . . and send the preferred group to a store order management device (para [0058] lines 1-23). 
	Roach fails to explicitly disclose select a preferred group of substitution items from the plurality of substitution items based on the preference scores. However, Franke does teach select a preferred group of substitution items from the plurality of substitution items based on the preference scores (col 2 lines 11-27, col 3 lines 51-54, col 4 lines 53-64, col 11 lines 3-16, col 16 line 51 – col 17 line 4, and col 23 line 56 – col 24 line 6). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Franke into the invention of Roach. One of ordinary skill in the art would have been motivated to do so because Franke teaches: 
Further, a collaborative filter may require an item to be viewed by a relatively large number of users before the filter can generate reasonably usable recommendations for that item.  Systems as described herein, however, as further described below, can be configured to generalize to previously unseen items, to enable accurate recommendations of items may not have even been viewed by a single user yet.  This is advantageous particularly in systems relating to dynamic items, such as used vehicles and homes, because a specific item may not be present on a listing system for an extended period of time.  Therefore, it is important to be able to generate useful recommendations for newly-listed items that have not yet been viewed by or otherwise interacted with by users (col 6 lines 36-49).  
Another advantage of systems and methods described herein with respect to collaborative filtering is that collaborative filters are not able to generalize to previously unseen items.  For example, if a new book is added to a book seller's inventory, a collaborative filtering algorithm may not be able to determine what users that book should be recommended to without first analyzing the preference patterns of users that have actually interacted with listings of the new book.  On the other hand, systems, methods, and devices as described (col 7 lines 19-38).
Another advantage of systems, methods, and devices as disclosed herein, is that, since the systems in some embodiments utilize the features of each item as inputs to generate scoring models, there is no need to divide items into groups. In other recommendation systems, items may need to be divided into groups such as houses, books, cars, geographic location, and/or the like. However, with embodiments of systems as described herein, these groupings are not necessary (col 10 lines 12-21). 

In addition, it would have been recognized that applying the known technique of selecting a preferred group of substitution items from the plurality of substitution items based on the preference scores, as taught by Franke, to the teachings of Roach, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 
 
Claim 8: Roach discloses a method comprising (claim 1 line 1): receiving, by a processor and from a computing device of a first customer of a plurality of customers of an online platform (para [0022] line 1 – para [0024] line 36, and para [0027] line 1 – para [0028] line 31) order data, the order data including data indicative of at least one item ordered by the customer and location data indicating a location of a particular store of a plurality of stores (para [0025] line 1 – para [0026] line 23), each of the plurality of stores being associated with a computing system and each computing system including one or more computing devices (para [0022] line 1 – para [0024] line 36, and para [0027] line 1 – para [0028] line 31); obtaining, by the processor, item attribute data associated with the at least one item, the item attribute data corresponding to a characteristic of the at least one item and a common characteristic of a plurality of substitution items (para [0058] lines 11-17); . . . transmitting, by the processor to a (para [0049] lines 1-20) along with substitution data that includes information identifying each substitution item in the plurality of substitution items (para [0058] line 1 – para [0059] line 10) . . . ; obtaining, from the computing device associated with the particular store, performance data associated with the order data, substitution data (para [0058] line 23 – para [0059] line 10). 
Roach fails to explicitly disclose obtaining, by the processor, item attribute data associated with the at least one item, the item attribute data corresponding to a characteristic of the at least one item and a common characteristic of a plurality of substitution items; obtaining, by the processor, customer attribute data identifying preferences of the customer; determining, by the processor, a preference score for each substitution item in the plurality of substitution items based on the item attribute data and the customer attribute data, the preference score indicating a likelihood that the customer will accept one of the plurality of substitution items as a replacement for the item ordered by the customer; ranking, by the processor, each substitution item in the plurality of substitution items based on the preference scores; . . . substitution data that includes information identifying each substitution item in the plurality of substitution items and corresponding rank. However, Franke does teach obtaining, by the processor, item attribute data associated with the at least one item, the item attribute data corresponding to a characteristic of the at least one item and a common characteristic of a plurality of substitution items (col 2 lines 4-17, and col 4 lines 41-67); obtaining, by the processor, customer attribute data identifying preferences of the customer (col 2 lines 18-23, col 5 lines 9-18 and 30-46, and col 8 line 63 – col 9 line 49); determining, by the processor, a preference score for each substitution item in the plurality of substitution items (col 2 lines 24-27 and col 5 lines 56-59) based on the item attribute data (col 2 lines 11-17, and col 4 lines 65-67) and the customer attribute data (col 2 lines 18-23, col 5 lines 9-18 and 30-46, and col 8 line 63 – col 9 line 49), the preference score indicating a likelihood that the customer will accept one of the plurality of substitution items as a replacement for the item ordered by the customer (col 4 lines 41-64, col 11 lines 3-16, and col 21 line 65 – col 22 line 12); ranking, by the processor, each substitution item in the plurality of substitution items based on the preference scores (col 3 lines 51-54, col 4 lines 53-64, col 11 lines 3-16, col 16 line 51 – col 17 line 4, and col 23 line 56 – col 24 line 6); . . . substitution data that includes information identifying each substitution item in the plurality of substitution items and corresponding rank (col 3 lines 51-54, col 4 lines 53-64, col 11 lines 3-16, col 16 line 51 – col 17 line 4, and col 23 line 56 – col 24 line 6). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Franke into the invention of Roach. One of ordinary skill in the art would have been motivated to do so because Franke teaches: 
Further, a collaborative filter may require an item to be viewed by a relatively large number of users before the filter can generate reasonably usable recommendations for that item.  Systems as described herein, however, as further described below, can be configured to generalize to previously unseen items, to enable accurate recommendations of items may not have even been viewed by a single user yet.  This is advantageous particularly in systems relating to dynamic items, such as used vehicles and homes, because a specific item may not be present on a listing system for an extended period of time.  Therefore, it is important to be able to generate useful recommendations for newly-listed items that have not yet been viewed by or otherwise interacted with by users (col 6 lines 36-49).  
Another advantage of systems and methods described herein with respect to collaborative filtering is that collaborative filters are not able to generalize to previously unseen items.  For example, if a new book is added to a book seller's inventory, a collaborative filtering algorithm may not be able to determine what users that book should be recommended to without first analyzing the preference patterns of users that have actually interacted with listings of the new book.  On the other hand, systems, methods, and devices as described herein can be configured to analyze a new item added to a seller's inventory and to predict substantially in real time the preference users may have for that item as compared to other items prior to a single user even viewing the new listing.  For example, when a new existing home is listed in a home listing service, a system as described herein may be configured to immediately be able to analyze the differences in features, characteristics, market conditions, etc. of that listing versus a selected listing a user has expressed a preference in and to determine the predicted preference that user may have for this new listing (col 7 lines 19-38).
Another advantage of systems, methods, and devices as disclosed herein, is that, since the systems in some embodiments utilize the features of each item as inputs to generate scoring models, there is no need to divide items into groups. In other recommendation systems, items may need to be divided into groups such as houses, books, cars, geographic location, and/or the like. However, with embodiments of systems as described herein, these groupings are not necessary (col 10 lines 12-21).

In addition, it would have been recognized that applying the known technique of obtaining item attribute data associated with the at least one item where the item attribute data corresponds to a characteristic of the at least one item and a common characteristic of a plurality of substitution items, obtain customer attribute data identifying preferences of the customer, determining a preference score for each substitution item in the plurality of substitution items based on the item attribute data and the customer attribute data where the preference score indicates a likelihood that the customer will accept one of the plurality of substitution items as a replacement, ranking each substitution item in the plurality of substitution items based on the preference scores, and using substitution data that includes information identifying each substitution item in the plurality of substitution items and corresponding rank, as taught by Franke, to the teachings of Roach, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 
Roach fails to explicitly disclose obtaining, from the computing device . . . , performance data associated with the order data and substitution data; and based on performance data obtained from the computing device . . . , determining one or more performance metrics associated with the system. However, Avery does teach obtaining, from the computing device . . . , performance data associated with the order data and substitution data (fig 9 elements 902-916; see also col 37 lines 39-47); and based on performance data obtained from the computing device . . . , determining one or more performance metrics (fig 9 element 918; see also col 41 lines 54-67). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Avery into the invention of Roach. One of ordinary skill in the art would have been motivated to do so because obtaining performance data associated with the order data and substitution data from the computing 
In addition, it would have been recognized that applying the known technique of obtaining performance data associated with the order data and substitution data from the computing device, and determining one or more performance metrics associated with the system based on performance data obtained from the computing device, as taught by Avery, to the teachings of Roach, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 
Roach fails to explicitly disclose: receiving, by a processor and from a computing device of a first customer of a plurality of customers of an online platform, order data, the order data including data indicative of at least one item ordered by the customer and location data indicating a location of a particular store of a plurality of stores; . . . obtaining, from the computing device associated with the particular store, performance data associated with . . . the particular store; . . . based on performance data obtained from the computing device associated with the particular store, determining, for the particular store, one or more performance metrics; and utilize the one or more performance metrics, when determining, for a next customer of the plurality of customers, a preference . . . of at least one substitution item in the plurality of substitution items. However, Kumar does teach receiving, by a processor and from a computing device of a first customer of a plurality of customers of an online platform, order data (para [0032] lines 1-20 and para [0089] lines 8-13), the order data including data indicative of at least one item ordered by the customer and location data indicating a location of a particular store (para [0025] lines 1-14) of a plurality of stores (para [0025] lines 14-23); . . .  obtaining, (para [0093] lines 1-7; see also para [0025] lines 1-23); . . . based on performance data obtained from the computing device associated with the particular store, determining, for the particular store, one or more performance metrics (para [0094] lines 1-30, para [0096] line 1 – para [0097] line 12, para [0100] lines 1-15, and para [0116] lines 8-14); and utilize the one or more performance metrics, when determining, for a next customer of the plurality of customers, a preference . . . of at least one substitution item in the plurality of substitution items (claim 12 lines 1-12, para [0094] lines 26-30, para [0098] lines 1-14, and para [0100] lines 15-25).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Kumar into the invention of Roach. One of ordinary skill in the art would have been motivated to do so because Kumar teaches: 
People conduct transactions with many different merchants for acquiring many different types of goods and services. Merchants, who are purveyors of these goods and services, often perform transactions in person with their customers at a point of sale location. However, such merchants may have very little access to information about the overall shopping habits of their customers, and even less access to information about the shopping habits of potential customers. Accordingly, it can be difficult for merchants to obtain information that could assist the merchants in growing and improving their businesses, such as information related to goods and services that their customers are likely to purchase together (para [0002] lines 1-13). 

In addition, it would have been recognized that applying the known technique of receiving from a computing device of a first customer of the plurality of customers, order data, the order data including data indicative of at least one item ordered by the first customer and location data indicating a location of a particular store of the plurality of stores; obtaining, from the computing device associated with the particular store, performance data associated with the particular store; determining, for the particular store, one or more performance metrics associated with the system based on performance data obtained from the computing device associated with the particular store; and utilizing the one or more performance metrics, when 

Claim 9:  All the limitations in method claim 9 are closely parallel to the limitations of system claim 2 analyzed above and are rejected on the same bases.

Claim 10:  All the limitations in method claim 10 are closely parallel to the limitations of system claim 3 analyzed above and are rejected on the same bases.

Claim 12:  All the limitations in method claim 12 are closely parallel to the limitations of system claim 5 analyzed above and are rejected on the same bases. 

Claim 15: Roach discloses a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor, cause a device to perform operations comprising (para [0007] lines 1-9, para [0018] lines 12-16, and para [0024] lines 1-17): receiving, from a computing device of a first customer of a plurality of customers of an online platform (para [0022] line 1 – para [0024] line 36, and para [0027] line 1 – para [0028] line 31), order data, the order data including data indicative of at least one item ordered by a customer and location data indicating a location of a particular store (para [0025] line 1 – para [0026] line 23) of a plurality of stores, each of the plurality of stores being associated with a computing system and each computing system including one or more computing devices (para [0022] line 1 – para [0024] line 36, and para [0027] line 1 – para [0028] line 31); obtaining item attribute data associated with the at least one item, the item (para [0058] lines 11-17); . . . transmitting, to a computing device associated with the particular store, the order data (para [0049] lines 1-20) along with substitution data that includes information identifying each substitution item in the plurality of substitution items (para [0058] line 1 – para [0059] line 10) . . . ; obtaining, from the computing device associated with the particular store, performance data associated with the order data, substitution data (para [0058] line 23 – para [0059] line 10). 
Roach fails to explicitly disclose obtaining item attribute data associated with the at least one item, the item attribute data corresponding to a characteristic of the at least one item and a common characteristic of a plurality of substitution items; obtaining customer attribute data identifying preferences of the customer; determining a preference score for each substitution item in the plurality of substitution items based on the item attribute data and the customer attribute data, the preference score indicating a likelihood that the customer will accept one of the plurality of substitution items as a replacement for the item ordered by the customer; ranking each substitution item in the plurality of substitution items based on the preference scores; . . . substitution data that includes information identifying each substitution item in the plurality of substitution items and corresponding rank. However, Franke does teach obtaining item attribute data associated with the at least one item, the item attribute data corresponding to a characteristic of the at least one item and a common characteristic of a plurality of substitution items (col 2 lines 4-17, and col 4 lines 41-67); obtaining customer attribute data identifying preferences of the customer (col 2 lines 18-23, col 5 lines 9-18 and 30-46, and col 8 line 63 – col 9 line 49); determining a preference score for each substitution item in the plurality of substitution items (col 2 lines 24-27 and col 5 lines 56-59) based on the item attribute data (col 2 lines 11-17, and col 4 lines 65-67) and the customer attribute data (col 2 lines 18-23, col 5 lines 9-18 and 30-46, and col 8 line 63 – col 9 line 49), the preference score indicating a likelihood that the customer will accept one of the plurality of substitution items as a (col 4 lines 41-64, col 11 lines 3-16, and col 21 line 65 – col 22 line 12); ranking each substitution item in the plurality of substitution items based on the preference scores (col 3 lines 51-54, col 4 lines 53-64, col 11 lines 3-16, col 16 line 51 – col 17 line 4, and col 23 line 56 – col 24 line 6); . . . substitution data that includes information identifying each substitution item in the plurality of substitution items and corresponding rank (col 3 lines 51-54, col 4 lines 53-64, col 11 lines 3-16, col 16 line 51 – col 17 line 4, and col 23 line 56 – col 24 line 6). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Franke into the invention of Roach. One of ordinary skill in the art would have been motivated to do so because Franke teaches: 
Further, a collaborative filter may require an item to be viewed by a relatively large number of users before the filter can generate reasonably usable recommendations for that item.  Systems as described herein, however, as further described below, can be configured to generalize to previously unseen items, to enable accurate recommendations of items may not have even been viewed by a single user yet.  This is advantageous particularly in systems relating to dynamic items, such as used vehicles and homes, because a specific item may not be present on a listing system for an extended period of time.  Therefore, it is important to be able to generate useful recommendations for newly-listed items that have not yet been viewed by or otherwise interacted with by users (col 6 lines 36-49).  
Another advantage of systems and methods described herein with respect to collaborative filtering is that collaborative filters are not able to generalize to previously unseen items.  For example, if a new book is added to a book seller's inventory, a collaborative filtering algorithm may not be able to determine what users that book should be recommended to without first analyzing the preference patterns of users that have actually interacted with listings of the new book.  On the other hand, systems, methods, and devices as described herein can be configured to analyze a new item added to a seller's inventory and to predict substantially in real time the preference users may have for that item as compared to other items prior to a single user even viewing the new listing.  For example, when a new existing home is listed in a home listing service, a system as described herein may be configured to immediately be able to analyze the differences in features, characteristics, market conditions, etc. of that listing versus a selected listing a user has expressed a preference in and to determine the predicted preference that user may have for this new listing (col 7 lines 19-38).
Another advantage of systems, methods, and devices as disclosed herein, is that, since the systems in some embodiments utilize the features of each item as inputs to generate scoring models, there is no need to divide items into groups. In other recommendation systems, items may need to be divided into groups such as houses, books, cars, geographic (col 10 lines 12-21).

In addition, it would have been recognized that applying the known technique of obtaining item attribute data associated with the at least one item where the item attribute data corresponds to a characteristic of the at least one item and a common characteristic of a plurality of substitution items, obtain customer attribute data identifying preferences of the customer, determining a preference score for each substitution item in the plurality of substitution items based on the item attribute data and the customer attribute data where the preference score indicates a likelihood that the customer will accept one of the plurality of substitution items as a replacement, ranking each substitution item in the plurality of substitution items based on the preference scores, and using substitution data that includes information identifying each substitution item in the plurality of substitution items and corresponding rank, as taught by Franke, to the teachings of Roach, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 
Roach fails to explicitly disclose obtaining, from the computing device . . . , performance data associated with the order data and substitution data; and based on performance data obtained from the computing device . . . , determining . . . one or more performance metrics associated with the system. However, Avery does teach obtaining, from the computing device . . . , performance data associated with the order data and substitution data (fig 9 elements 902-916; see also col 37 lines 39-47); and based on performance data obtained from the computing device . . . , determining . . . one or more performance metrics (fig 9 element 918; see also col 41 lines 54-67). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Avery into the invention of Roach. One of ordinary skill in the art would have been motivated to do so because obtaining 
In addition, it would have been recognized that applying the known technique of obtaining performance data associated with the order data and substitution data from the computing device, and determining one or more performance metrics associated with the system based on performance data obtained from the computing device, as taught by Avery, to the teachings of Roach, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 
Roach fails to explicitly disclose: receiving, from a computing device of a first customer of a plurality of customers of an online platform, order data, the order data including data indicative of at least one item ordered by the customer and location data indicating a location of a particular store of a plurality of stores; . . . obtaining, from the computing device associated with the particular store, performance data associated with . . . the particular store; . . . based on performance data obtained from the computing device associated with the particular store, determining, for the particular store, one or more performance metrics; and utilize the one or more performance metrics, when determining, for a next customer of the plurality of customers, a preference . . . of at least one substitution item in the plurality of substitution items. However, Kumar does teach receiving, from a computing device of a first customer of a plurality of customers of an online platform, order data (para [0032] lines 1-20 and para [0089] lines 8-13), the order data including data indicative of at least one item ordered by the customer and location data indicating a location of a particular store (para [0025] lines 1-14) of a plurality of (para [0025] lines 14-23); . . .  obtaining, from the computing device associated with the particular store, performance data associated with . . . the particular store (para [0093] lines 1-7; see also para [0025] lines 1-23); . . . based on performance data obtained from the computing device associated with the particular store, determining, for the particular store, one or more performance metrics (para [0094] lines 1-30, para [0096] line 1 – para [0097] line 12, para [0100] lines 1-15, and para [0116] lines 8-14); and utilize the one or more performance metrics, when determining, for a next customer of the plurality of customers, a preference . . . of at least one substitution item in the plurality of substitution items (claim 12 lines 1-12, para [0094] lines 26-30, para [0098] lines 1-14, and para [0100] lines 15-25).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Kumar into the invention of Roach. One of ordinary skill in the art would have been motivated to do so because Kumar teaches: 
People conduct transactions with many different merchants for acquiring many different types of goods and services. Merchants, who are purveyors of these goods and services, often perform transactions in person with their customers at a point of sale location. However, such merchants may have very little access to information about the overall shopping habits of their customers, and even less access to information about the shopping habits of potential customers. Accordingly, it can be difficult for merchants to obtain information that could assist the merchants in growing and improving their businesses, such as information related to goods and services that their customers are likely to purchase together (para [0002] lines 1-13). 

In addition, it would have been recognized that applying the known technique of receiving from a computing device of a first customer of the plurality of customers, order data, the order data including data indicative of at least one item ordered by the first customer and location data indicating a location of a particular store of the plurality of stores; obtaining, from the computing device associated with the particular store, performance data associated with the particular store; determining, for the particular store, one or more performance metrics associated with the system based on performance data obtained from the computing device associated with the particular store; and utilizing the one or more performance metrics, when 

Claim 16:  All the limitations in non-transitory computer readable medium claim 16 are closely parallel to the limitations of system claim 3 analyzed above and are rejected on the same bases. 

Claim 18:  All the limitations in non-transitory computer readable medium claim 18 are closely parallel to the limitations of system claim 5 analyzed above and are rejected on the same bases. 













Claims 4, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Roach et al (US 2017/0337523) (“Roach”) in view of Franke et al (US 10,127,596) (“Franke”) in view of Avery, Jr. et al (US 10,685,308) (“Avery”) in view of Kumar et al (US 2021/0019805) (“Kumar”) in view of Fujita et al (US 2017/0140403) (“Fujita”).

Claim 4: The cited prior art teaches the system of claim 1. Roach fails to explicitly disclose wherein the customer attribute data is determined by identifying a number of purchases of items by the first customer on the e-commerce platform that include the characteristics of the item attribute data by the first customer on the e-commerce platform. However, Fujita does teach wherein the customer attribute data is determined by identifying a number of purchases of items by the first customer on the e-commerce platform that include the characteristics of the item attribute data by the first customer on the e-commerce platform (para [0068] lines 1-12, para [0096] lines 1-12, and claim 5 lines 1-21).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Fujita into the invention of Roach. One of ordinary skill in the art would have been motivated to do so because Fujita teaches: 
As described above, in order to extract the merchandise group corresponding to the individual or customer segment with high precision without excessively impairing the interpretation of the psychological factor of the purchasing, it is effective to design abstractions related to the psychological factor of the purchasing such as the merchandise attribute and the purchasing preference type, and a correspondence relationship between those respective abstractions in advance. However, the conventional manual design and the conventional design using the questionnaires are limited, and a purchasing preference type design technique capable of continuously updating the design without depending on the experience and the intuition is demanded (para [0014] lines 1-13). 

The present invention has been made in view of the above problems, and it is an object of the present invention to provide a technique of helping to quantitatively evaluate a purchasing preference of customers, and design the purchasing preference high in the degree of matching with an actual merchandise purchasing history (para [0015] lines 1-6). 



Claim 11:  All the limitations in method claim 11 are closely parallel to the limitations of system claim 4 analyzed above and are rejected on the same bases.

Claim 17:  All the limitations in non-transitory computer readable medium claim 17 are closely parallel to the limitations of system claim 4 analyzed above and are rejected on the same bases.













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN SUTCH JR. whose telephone number is (469)295-9224. The examiner can normally be reached M-F 10am - 7pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORMAN DONALD SUTCH JR./Examiner, Art Unit 3684                                                                                                                                                                                                        
/NAEEM U HAQ/Primary Examiner, Art Unit 3625